DETAILED ACTION
Claim Status

Claims 1-13, 15-22 are pending, with claims 1, 13 and 20 being independent.
Claims 13, 20 have been amended. 
Claim 14 has been cancelled without prejudice or disclaimer. 
Claims 1-12 have been withdrawn as they encompass non-elected species.
Claims 13, 17-22 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to The limitation "wherein the ILD protection layer is formed between the gate structures without overlapping the gate structures” is a negative limitation (‘without’) that lacks sufficient support in the specification as originally filed.
Specifically, the MPEP states “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP §2173.05(i)). Applicant is pointing to claim 14 (now cancelled) and fig. 4F as a support of the amendment. However, the specification (including claim 14) doesn’t include any written description explicitly saying not to form ILD protection layer overlapping the gate structures. Fig. 4F shows an absence of the ILD protection layer overlapping the gate structures. However, this absence does not provide sufficient support for the claimed scope of an open-ended device that may comprise any further elements with the sole exclusion of ILD protection layer overlapping the gate structures found in the cited prior art reference. This is considered an attempt to define what Applicant did not invent in contrast to what Applicant invented.
Claims 15-19 are also rejected on the same reason as they depend on the rejected independent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20190378761 A1).

Regarding independent claim 13, Xie et al. teach “A vertical field effect transistor (VFET) device (fig. 7,18,21) comprising:
a plurality of VFETs (fig. 18, fig. 7, line A-A) formed on a substrate (102);
interlayer dielectric (ILD) layers (124, fig. 18) formed between and at sides of gate structures (180,182,198) of the VFETs;
a contact structure (230, fig. 21) formed on top source/drain regions (156) of the VFETs; and
a contact structure ILD layer (154, 158, fig. 21 with fig. 13) formed at sides of the contact structure (230, fig. 21),
wherein an ILD protection layer (140, fig.18) comprising a silicon nitride layer (¶ 0043) is formed on top surfaces of the ILD layers (124) at the sides of the gate structures (180,182,198), and
wherein the ILD protection layer (140, fig.18) is formed between the gate structures (180,182,198) without overlapping the gate structures (180,182,198)”.

Regarding the ‘ILD protection layer’, Xie et al. do not name element 140 as a protection layer or do not explicitly describe the protection function. However, as the location and the composition materials of layer 140 are same to the claimed ILD protection layer, this is naturally recognized that layer 140 can protect the ILD layer. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone. If the examiner has a "reason 

Regarding claim 17, Xie et al. further teach, “The VFET device of claim 13, wherein top surfaces of the ILD layers and top surfaces of the top source/drain region are substantially coplanar” (fig. 18). Note: “substantially” is indefinite and broad.

Regarding claim 18, Xie et al. further teach, “The VFET device of claim 13, wherein a level of a bottom surface of the contact structure (230) and a level of a bottom surface of the contact structure ILD layer (158) are substantially coplanar” (fig. 21 with fig. 13). Note: “substantially” is indefinite and broad.

Regarding claim 19, Xie et al. further teach, “The VFET device of claim 13, wherein the top source/drain regions (156) are not formed above the ILD layers (124)” (fig. 18 with fig. 13).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (US 10229986 B1).

Regarding independent claim 20, Jagannathan et al. teach, “A vertical field effect transistor (VFET) device (fig. 11-12) comprising:
a plurality of VFETs formed on a substrate (21);
interlayer dielectric (ILD) layers (38) formed between and at sides of gate structures (30/32) of the VFETs;
a contact structure (54) formed on top source/drain regions (26B) of the VFETs; and

wherein an ILD protection layer (36, 36’) comprising a dielectric material (SiOC) having etch selectivity of 1:3 or more with respect to either of silicon oxide and silicon nitride is formed on top surfaces of the ILD layers (38), and
wherein a gate encapsulation liner (33) is formed between the top source/drain regions (26B) and the ILD protection layer (36)”.

Regarding the ‘ILD protection layer’, and ‘gate encapsulation liner’, Jagannathan et al. do not name element 36,36’ and 33 as a protection layer and gate encapsulation liner or do not explicitly describe the protection and encapsulation function. However, as the location and the composition materials of element 36,36’ and 33 are same to the claimed ILD protection layer, and gate encapsulation liner, this is naturally recognized that layer 36,36’ can protect the ILD layer and layer 33 can encapsulate the gate. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone. If the examiner has a "reason to believe" that a functional limitation can be performed inherently without modification by the prior art structure, the examiner should establish a prima facie case, and then shift the burden to the applicant to prove otherwise. See In re Swinehart, 169 USPQ 226 (CCPA 1971); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Regarding claim 21, Jagannathan et al. further teach, “The VFET device of claim 20, wherein the ILD protection layer (36, 36’) comprises at least one of silicon carbide or silicon oxycarbide”.

Regarding claim 21, Jagannathan et al. further teach, “The VFET device of claim 20, wherein top surfaces of the ILD protection layer (36, 36’) and top surfaces of the top 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.